
	

113 SRES 537 IS: Reaffirming support for Israel’s right to defend its citizens and ensure the survival of the State of Israel, and for other purposes.
U.S. Senate
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 537
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2014
			Mr. Graham (for himself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming support for Israel’s right to defend its citizens and ensure the survival of the State
			 of Israel, and for other purposes.
	
	
		Whereas, on July 17, 2014, the Senate unanimously passed a resolution supporting Israel’s right to
			 defend its citizens and ensure the survival of the State of
			 Israel, condemning the actions of Hamas, and calling for the President of
			 the Palestinian Authority to dissolve the unity government arrangement
			 with Hamas;Whereas, on July 29, 2014, the Senate unanimously passed a resolution condemning Hamas’s terrorist
			 actions and use of civilians as human shields and condemning the United
			 Nations Human Rights Council’s resolution of July 23, 2014;Whereas, since June 2014, Hamas has fired over 2,500 rockets at Israel;Whereas Hamas has used a system of tunnels to smuggle weapons and launch attacks on Israel;Whereas 5,000,000 innocent Israeli civilians are currently living under the threat of
			 indiscriminant rocket attacks from Gaza;Whereas, since ground operations in Gaza began, the Israeli Defense Forces (IDF) have discovered
			 more than 30 tunnels to  only provide access to Israeli territory to
			 attack and kidnap Israelis;Whereas Israel has accepted and implemented numerous ceasefire agreements that Hamas has rejected;Whereas, on July 26, 2014,  Hamas continued to fire rockets into Israel during a 24-hour truce that
			 Hamas had itself
			 proposed;Whereas Israel embraced the Egyptian-proposed ceasefire agreement, which Hamas resoundingly
			 rejected on July 27, 2014;Whereas, on August 1, 2014, 90 minutes into a humanitarian ceasefire, Hamas violated a ceasefire to
			 use one of these tunnels to conduct a suicide attack, killing two Israeli
			 soldiers and kidnapping 2nd Lt. Hadar Goldin, an IDF soldier;Whereas Israel has a right to defend itself from Hamas’s constant barrage of rockets and to destroy
			 the matrix of tunnels Hamas uses to smuggle weapons and Hamas fighters
			 into Israel to carry out terrorist attacks;Whereas the Government of Israel has taken significant steps to protect civilians in Gaza,
			 including dropping leaflets in Gaza neighborhoods in advance of Israeli
			 military attacks, calling Palestinians on the phone urging them to
			 evacuate certain areas before the military strikes targets, and issuing
			 warnings to civilians in advance of firing on buildings;Whereas Hamas uses civilians in Gaza as human shields by placing missile launchers next to schools,
			 hospitals, mosques, and private homes;Whereas Hamas’ interior ministry has called on residents of Gaza to ignore IDF warnings to get out
			 of harm’s way; andWhereas any effort to broker a ceasefire agreement that does not eliminate those threats cannot be
			 sustained in the long run and will leave Israel vulnerable to future
			 attacks: Now, therefore, be it
		
	
		That the Senate—(1)reaffirms its support for Israel’s right to defend its citizens and ensure the survival of the
			 State of Israel;(2)condemns Hamas’ repeated violation of humanitarian cease fires and its use of suicide bombings;(3)demands Hamas return the IDF soldier kidnapped on August 1, 2014;(4)calls on the United Nations Secretary General to immediately condemn all terrorist attacks by Hamas
			 on Israel;(5)reiterates its call on Hamas to stop using residents of Gaza as human shields;(6)urges the international community to condemn the unprovoked rocket fire at Israel;(7)calls on the Palestinian people to reject Hamas and its hateful ideology and to seek peace; and(8)recognizes that the Government of Israel must be allowed to take actions necessary to remove the
			 present and future threats posed by Hamas’ rockets and tunnels and
			 supports
			 the Government of Israel’s efforts to deal with the threats posed by Hamas
			 rockets and
			 tunnels.
			
